REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 29 and dependent claims 3-9, 12-13, 25-26, 28 and 30-35 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of the protective shell having at least two rear vents at a rear end of the protective shell, the rear end comprising no more than a rear quarter of the protective shell, the at least two rear vents each extending from the exterior surface to the interior surface, and at least one opening extending from the exterior surface to the interior surface, the protective shell having at least a first top vent extending from the exterior surface to the interior surface, the at least two rear vents include a first rear vent and a second rear vent, and the interior shell has at least a first air channel extending from the first top vent past at least one of the first rear vent and the second rear vent, the at least one of the first rear vent and the second rear vent extends across at least a portion of the width of the first air channel, at least one detachable cap sized and shaped to fit into the at least one opening, and a tether for retaining the at least one detachable cap such that the at least one detachable cap is operatively coupled to the helmet when detached, the tether extending through the at least one opening when the at least one detachable cap is detached, and the tether being attached to the at least one detachable cap and to the protective shell.
Independent claim 29 recites similar claim language as Independent claim 1. 


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732